Citation Nr: 0430515	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran attended a personal hearing before the 
undersigned in September 2004, at which time he withdrew the 
issue of entitlement to service connection for residuals of a 
leg fracture.  He also provided a signed VA Form 21-4138 
dated in September 2004 indicating his withdrawal of this 
issue.  Thus, that matter is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With the exception of the veteran's enlistment and separation 
examination reports, the veteran's service medical records 
were destroyed in a fire.  The enlistment examination 
included a notation of a scarred left eardrum.  Bilateral 
hearing was reported as 15/15.  The separation examination 
also revealed normal hearing at 15/15.  There are no 
notations or medical findings of hearing impairment otherwise 
and no complaints or findings related to injury to the knees.  

The veteran has submitted several lay statements from 
individuals who served with him.  They all corroborate that 
the veteran fell in service injuring his knees.  

The veteran testified during his personal hearing in 
September 2004 that he was issued hearing aids by the VA.  An 
October 1991 VA audiology record reflects the veteran's 
complaints related to his hearing aids.  The VA records 
concerning the issuance of his hearing aids are not included 
in the claims folder.  

Thus, the appeal must be REMANDED for the following actions:  

1.  The RO should obtain the VA records 
related to the issuance of the veteran's 
hearing aids and any other VA evidence 
concening his hearing loss.  

2.  The RO should then schedule a VA 
examination to determine the nature and 
etiology of the veteran's bilateral knee 
disorder.  The claims folder must be made 
available to the examiner prior to the 
examination.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's bilateral knee disability was 
caused by a fall down concrete stairs 
during service as described by the 
veteran.  The examiner should provide a 
rationale for all conclusions reached.  

3.  After conducting any additional 
indicated development, including a VA 
audiological examination if warranted, 
the RO should again review the veteran's 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




